Citation Nr: 1723675	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  08-10 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual un-employability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlement to individual unemployability.  In September 2014, the Board remanded the case for additional development.  

In March 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  


FINDINGS OF FACT

The Veteran is unable to obtain and maintain substantially gainful employment due to the combined effects of the service-connected disabilities, with a current combined service-connected disability rating of 80 percent.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.   38 C.F.R. § 4.16 (2016). 

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the Veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).

TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider. Vittese v. Brown, 7 Vet. App. 31 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on the merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

As of December 23, 2005, the Veteran had a disability rating of 70 percent for post-traumatic stress disorder (PTSD).  As of May 18, 2016 the Veteran had a combined service-connected disability rating of 80 percent for PTSD, rated 70 percent; bilateral hearing loss, rated 20 percent; tinnitus, rated 10 percent; and erectile dysfunction, rated 0 percent.  Therefore, the Veteran meets the schedular criteria for consideration for TDIU.  38 C.F.R. § 4.16(a) (2016).

The question remains whether the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).

In a July 1973 statement, the Veteran reported having no occupation prior to entering service.  Following service, the Veteran worked with Commercial Builders, Inc., Global Industry Welders, and as a Hargett Telephone Contractor.

The Veteran has consistently asserted that his service connected disabilities have impacted his ability to obtain gainful employment.  In a 2011 VA examination, the Veteran reported panic attacks on average four to five times per week.  He also reported that he was in ongoing mental health treatment with a psychologist and psychiatrist at the VA. The Veteran also reported that he experienced a hard time hearing people talk while at work due to hearing loss and tinnitus.  The examiner opined that the Veteran had "occupational and social impairment with reduced reliability and productivity" due to the mental disorder.

During a 2016 VA examination, the Veteran reported that he had not worked due to the difficulties his service connected disabilities presented.  The Veteran was employed by a painter's union "working outside construction."  The Veteran reported that in 2003 he left his job to work for himself due to anxiety attacks and panic attacks he was having at work as a result of PTSD.  During the same year, the Veteran was no longer able to work for himself in the timber business due to back problems.  The examiner opined that the Veteran's "service-related PTSD would significantly interfere with his ability to perform adequately in a work environment."  The rationale provided was that the Veteran "demonstrates a lack of ability to cope with his emotions, and this would interfere with his ability to work with others, but also remain in a work environment/continue to perform job tasks when depressed, anxious, or panicked."  The examiner noted that the Veteran was not working at the time of the 2011 VA examination and had not worked since.

After reviewing the evidence of record, the Board finds that it is at least as likely as not that the Veteran's service-connected psychiatric disabilities of PTSD, bilateral hearing loss, and tinnitus make him unable to obtain or retain substantially gainful employment.  The Veteran meets has stated that he stopped working full time for others in 2003, but was not successful in self-employment.  He has reported that he is currently unemployed.  

Accordingly, the Board finds that the criteria for TDIU are met and the claim is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

ORDER

Entitlement to TDIU is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


